 

 

EXHIBIT 10.2

SixTH AMENDMENT TO CREDIT AGREEMENT

This Fourth Amendment to Credit Agreement (this “Sixth Amendment”) is entered
into as of June 2, 2016 (the “Sixth Amendment Effective Date”), by and between
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) and SURMODICS, INC., a Minnesota
corporation (“Borrower”).

RECITALS

Borrower and Bank are patiies to that certai n Credit Agreement dated as of
November 4, 2013, as amended from time to time, including by that certain First
Amendment to Credit Agreement dated as of November  5,  2014, that ce1iain
Second Amendment to Credit Agreement dated as of November 20, 2015, that certain
Third Amendment to Credit Agreement dated as of December 22, 2015, that certain
Foutih  Amendment  to Credit Agreement  dated  as of March 4, 2016, and that
cetiain Fifth Amendment to Credit Agreement dated as of May  9,  2016  (the
"Agreement").  The parties desire to amend the Agreement in accordance with the
terms of this Sixth Amendment.

NOW, THEREFORE, the parties agree as follows:

1.Section 3.3 of the Agreement hereby is amended and restated in its entirety to
read as follows:

“SECTION 3.3.POST-CLOSING CONDITION.  As soon as possible, but no later  than
July I, 2016, Borrower shall deliver to Bank a share pledge agreement duly
executed by Borrower or any of its affiliates, pledging to Bank sixty-five
percent (65%) of the total outstanding voting capital stock of SurModics
Luxembourg S.a r.l., along with the certificates therefor, if any (and all other
documents reasonably requested by Bank in connection therewith; provided ,
however, that Borrower or any of its affiliates, shall not be required to
deliver any legal opinions to Bank with respect to the share
pledge  agreement).”

2.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right.  Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

3.Unless otherwise defined, all initially capitalized terms in this Sixth
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Sixth Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof.

4.Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this Sixth
Amendment, and that no Event of Default has occurred and is continuing.  

5.As a condition to the effectiveness of this Sixth Amendment, Bank shall have
received, in form and substance satisfactory to Bank:

(a)this Sixth Amendment, duly executed by Borrower;

(b)the Second Amendment to Security Agreement , duly executed by SURMODICS IVD,
INC. and SURMODICS MD, LLC;

 

 

--------------------------------------------------------------------------------

 

 

(c)the First Amendment to Continuing Guaranty, duly executed by SURMODICS IVD,
INC. and SURMODICS MD, LLC; and 

(d)all reasonable fees and expenses incurred in connection with this Sixtth
Amendment and through the date of this Sixth Amendment, which may be debited
from any of Borrower's accounts.

6.This Sixth Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

IN WITNESS WHEREOF, the undersigned have executed this Sixth Amendment as of the
first date above written.

 

SURMODICS, INC.

 

 

 

 

 

By:/s/ Andrew D. C. LaFrence

 

 

 

Title:VP Finance and CFO

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:/s/ Dianne Wegscheid

 

 

 

Title:Sr. Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

 